Title: Notes on Debates, 25 November 1782
From: Madison, James
To: 


Monday Novr 25.
A letter from the Lt. Govr. of R. I. was read containing evidence that some of the leaders in Vermt., and particularly Luke Nolton who had been deputed in the year 1780 to Congress as Agent for that party opposed to its independence but who had since changed sides, had been intriguing with the enemy in N. Y. The letter was Committed. See Nov. 27
The consideration of the motion for ratifying the discharge of Cornwallis was resumed. Mr. Williamson renewed his motion which failed. Mr. McKean suggested the expedient of ratifying the discharge, on condition that a General Cartel should be acceded to. This was relished at first by several members, but a developement of its inefficacy and inconsistency with national dignity stifled it.
A motion was made by Mr. Rutledge 2ded. by Mr. Ramsay. that the discharge should be ratified in case Mr. L. should undertake the office of Commissioner for peace. This proposition was generally considered as of a very extraordinary nature, and after a brief discussion withdrawn
In the course of these several propositions most of the arguments stated on friday last were repeated. Col: Hamilton who warmly & cogently espoused the ratification, as an additional argument mentioned, that some intimations had been given by Col: Lauren of the Army with the privity of Genl. Washington to Cornwallis previous to his capitulation, that he might be exchanged for his father, then in the Tower.
The Rept. of the Committee on Mr. Ms motion on the 21 inst: relative to Secy. of F. Affairs, passed without opposition.
